Citation Nr: 1730660	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  06-28 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1946 to January 1948, with an additional period of reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2008, the Board denied a request to reopen a claim of service connection for a psychiatric disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2009, the parties filed a Joint Motion for Remand (Joint Motion).  In a July 2009 Order, the Court granted the Joint Motion and remanded the case to the Board for further action.  In August 2009, the Board remanded the matter for additional development pursuant to the Joint Motion and also requested that the Veteran be scheduled for a hearing with a Veterans Law Judge (VLJ).

In June 2010, the Veteran appeared at a hearing before an Acting VLJ who is no longer with the Board; a transcript of that hearing is of record.  

In February 2012, the Board reopened the claim of entitlement to service connection for a psychiatric disability and remanded the case for additional development.  In May 2016, the Board denied service connection for a psychiatric disability.  

The Veteran appealed the Board's denial of service connection to the Court.  By Order dated May 2017, the Court vacated the Board's May 2016 denial and remanded this matter to the Board for compliance with the instructions included in a Joint Motion.  The case has been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.
REMAND

As discussed above, the Veteran appeared at a hearing in June 2010 before an Acting VLJ who is no longer with the Board.  In November 2011 correspondence, his attorney waived the Veteran's right to a new hearing.  However, in May and July 2017 correspondence, the Veteran and his attorney both requested another hearing before the Board; the Veteran's attorney specifically requested a videoconference hearing.   The Board finds that the Veteran is entitled to a hearing before a VLJ who will decide his claim.  As he has not yet been afforded his requested hearing, a remand is necessary.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.702, 20.704 (2016).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




